Quinn, Chief Judge
(concurring in part and dissenting in part):
I agree with the views expressed in the first part of the principal opinion. However, I disagree with the conclusion as to the instruction on retreat.
The accused was fleeing from the scene of a serious crime to which he later judicially confessed. When it appeared to him that he was about to be apprehended, he whirled about, and confronted his pursuer with the bared blade of a knife. Under the circumstances, the doctrine of retreat is wholly inapposite. Any deficiency in the law officer’s instruction on this point, therefore, did not harm the accused. I would affirm the decision of the board of review.